DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In response to the amendments filed on 01/17/2022 with respect the claims 1 and 7, claim objections is withdrawn.
Terminal Disclaimer
The terminal disclaimer filed on 01/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patents 10716117 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-12 are allowed.
Reasons for Allowance
This communication warrants no examiner’s reason for allowance, as the prosecution of the parent application (US patent 10716117) which discloses same subject matter of the present application, applicant’s filling of terminal disclaimer, and applicant’s arguments/response  make evident reasons for allowance, satisfying the “record as a whole” as required by rule 37 CFR 1.104 (e). 
The prior arts made of record, in single or in combination and a comprehensive search of prior arts failed to disclose explicitly the limitations as cited in the independent claims. The dependent claims are also allowable by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462